 

 

FOURTH LEASE AMENDMENT AGREEMENT

This FOURTH LEASE AMENDMENT AGREEMENT (this “Agreement”) is entered into as of
May 31, 2017, by and between Peninsula Innovation Partners, LLC, a Delaware
limited liability company (“Landlord”) and Pacific Biosciences of California,
Inc., a Delaware corporation (“Tenant”).

RECITALS

A.WHEREAS, Landlord and Tenant are parties to the following leases (each, a
“Lease”, and collectively, the “Leases”):

(i)Lease dated as of December 10, 2009 and modified by that certain Commencement
Date Certificate dated by Tenant as August 24, 2010 and by Landlord as of
September 8, 2010, as amended by that certain Second Amendment to Industrial
Lease [sic] dated as of August 13, 2010, as further amended by that certain
Third Amendment to Industrial Lease dated as of December 29, 2010, as further
amended by that certain Fourth Amendment to Lease dated as of March 30, 2015, as
further amended by that certain Fifth Amendment to Lease dated as of March 30,
2015, as further amended by that certain Lease Amendment Agreement (the “Lease
Amendment Agreement”) dated as of July 23, 2015, as further amended by that
certain Second Lease Amendment Agreement (the “Second Lease Amendment
Agreement”),  and as further amended by that certain Third Lease Amendment
Agreement (the “Third Lease Amendment Agreement”) dated as of January 27, 2017,
 pursuant to which Landlord leases to Tenant certain premises (the “940 Hamilton
Premises”) consisting of approximately 29,371 square feet located at 940
Hamilton Avenue (formerly known as 1394 Willow Road), Menlo Park, California for
a term that currently expires on September 30, 2017;

(ii)Lease dated as of September 24, 2009, as amended by that certain First
Amendment to Lease Agreement dated as of May 19, 2010, as further amended by
that certain Second Amendment to Industrial Lease dated as of August 13, 2010,
as further amended by that certain Third Amendment to Industrial Lease dated as
of December 29, 2010, as further amended by that certain Fourth Amendment to
Lease dated as of March 30, 2015, as further amended by that certain Fifth
Amendment to Lease dated as of March 30, 2015, as further amended by the Lease
Amendment Agreement, as further amended by the Second Lease Amendment Agreement,
and as further amended by the Third Lease Amendment Agreement, pursuant to which
Landlord leases to Tenant certain premises (the “960 Hamilton Premises”)
consisting of approximately 22,267 square feet located at 960 Hamilton Avenue
(formerly known as 1392 Willow Road), Menlo Park, California for a term that
currently expires on September 30, 2017; and

(iii)Lease dated as of December 15, 2010 and modified by that certain
Commencement Date Certificate dated by Tenant as of February 4, 2011 and by
Landlord as of March 16, 2011, as further amended by that certain First
Amendment to Lease dated as of March 30, 2015, as further amended by that



1

--------------------------------------------------------------------------------

 

 

 



certain Second Amendment to Lease dated as of March 30, 2015, as further amended
by the Lease Amendment Agreement, as further amended by the Second Lease
Amendment Agreement, and as further amended by the Third Lease Amendment
Agreement, pursuant to which Landlord leases to Tenant certain premises (the
“1010 Hamilton Premises” and collectively with the 940 Hamilton Premises, the
960 Hamilton Premises and the 1003-1005 Hamilton Premises, the “Premises”)
consisting of approximately 21,240 square feet located at 1010 Hamilton Avenue,
Menlo Park, California for a term that currently expires on September 30, 2017.

B.WHEREAS, in connection with the termination of the Leases, Landlord and Tenant
desire to set forth their agreement with respect to certain issues related to
Tenant’s transition out of the Premises, and to modify the Leases on the terms
and conditions set forth below.

AGREEMENT

NOW THEREFORE, in consideration of the promises and the mutual covenants
hereinafter contained, the parties hereto agree as follows:

1.Disbursement of Final Payment. Notwithstanding anything to the contrary in the
Leases, including, without limitation, Section 4(d) of the Lease Amendment
Agreement, Tenant shall have a right to earn a portion of the Final Payment at
the time of surrender of the 940 Hamilton Premises, the 1010 Hamilton Premises,
and the 960 Hamilton Premises as follows:

(a)940 Hamilton Premises.  Landlord shall pay Tenant Nine Hundred Seventy-Four
Thousand Eight Hundred Dollars ($974,800) (the “940 Hamilton Early Payment”)
within twenty (20) days following the date Tenant surrenders the entirety of the
940 Hamilton Premises in compliance with section 5 of the Lease Amendment
Agreement; provided however, that the following conditions shall be express
conditions precedent to Landlord’s obligation to make the 940 Hamilton Early
Payment: (i) Tenant shall have surrendered the entirety of the 940 Hamilton
Premises in compliance with section 5 of the Lease Amendment Agreement on or
before September 30, 2017, and (ii) Tenant shall not be in Default under any
Lease as of the date Tenant surrenders the entirety of the 940 Hamilton Premises
(collectively, the “940 Hamilton Early Payment Conditions”). Notwithstanding the
foregoing, if Tenant has satisfied the 940 Hamilton Early Payment Conditions on
May 31, 2017 then Landlord shall make the 940 Hamilton Early Payment not later
than June 12, 2017. Notwithstanding anything to the contrary herein, if the 940
Hamilton Early Payment Conditions are not satisfied, Landlord shall give Tenant
written notice (the “940 Hamilton Early Payment Failure Notice”) identifying the
reason(s) the 940 Hamilton Early Payment Conditions were not satisfied.  Tenant
shall have a period of twenty-five (25) days following receipt of the 940
Hamilton Early Payment Failure Notice to cause the 940 Hamilton Early Payment
Conditions to be satisfied, and if Tenant causes the 940 Hamilton Early Payment
Conditions to be satisfied within such twenty-five (25) day period then Landlord
shall be obligated to pay Tenant the 940 Hamilton Early Payment within ten (10)
days following the satisfaction of such conditions. Notwithstanding the
foregoing, if Tenant fails to satisfy the 940 Hamilton Early Payment Conditions,
Tenant may be entitled to receive the applicable portion of the Final Payment
amount upon satisfaction of the Final Payment Conditions upon the terms of the
Lease Amendment Agreement.



2

--------------------------------------------------------------------------------

 

 

 



(b)1010 Hamilton Premises. Landlord shall pay Tenant Seven Hundred Six Thousand
Seven Hundred Thirty Dollars ($706,730) (the “1010 Hamilton Early Payment”)
within twenty (20) days following the date Tenant surrenders the entirety of the
1010 Hamilton Premises in compliance with section 5 of the Lease Amendment
Agreement; provided however, that the following conditions shall be express
conditions precedent to Landlord’s obligation to make the 1010 Hamilton Early
Payment: (i) Tenant shall have surrendered the entirety of the 1010 Hamilton
Premises in compliance with section 5 of the Lease Amendment Agreement on or
before September 30, 2017, and (ii) Tenant shall not be in Default under any
Lease as of the date Tenant surrenders the entirety of the 1010 Hamilton
Premises (collectively, the “1010 Hamilton Early Payment Conditions”).
Notwithstanding the foregoing, if Tenant has satisfied the 1010 Hamilton Early
Payment Conditions on May 31, 2017 then Landlord shall make the 1010 Hamilton
Early Payment not later than June 12, 2017. Notwithstanding anything to the
contrary herein, if the 1010 Hamilton Early Payment Conditions are not
satisfied, Landlord shall give Tenant written notice (the “1010 Hamilton Early
Payment Failure Notice”) identifying the reason(s) the 1010 Hamilton Early
Payment Conditions were not satisfied.  Tenant shall have a period of
twenty-five (25) days following receipt of the 1010 Hamilton Early Payment
Failure Notice to cause the 1010 Hamilton Early Payment Conditions to be
satisfied, and if Tenant causes the 1010 Hamilton Early Payment Conditions to be
satisfied within such twenty-five (25) day period then Landlord shall be
obligated to pay Tenant the 1010 Hamilton Early Payment within ten (10) days
following the satisfaction of such conditions. Notwithstanding the foregoing, if
Tenant fails to satisfy the 1010 Hamilton Early Payment Conditions, Tenant may
be entitled to receive the applicable portion of the Final Payment amount upon
satisfaction of the Final Payment Conditions upon the terms of the Lease
Amendment Agreement.

(c)960 Hamilton Premises. Landlord shall pay Tenant Seven Hundred Fifty-Five
Thousand Four Hundred Seventy Dollars ($755,470) (the “960 Hamilton Early
Payment”) within twenty (20) days following the date Tenant surrenders the
entirety of the 960 Hamilton Premises in compliance with section 5 of the Lease
Amendment Agreement; provided however, that the following conditions shall be
express conditions precedent to Landlord’s obligation to make the 960 Hamilton
Early Payment: (i) Tenant shall have surrendered the entirety of the 960
Hamilton Premises in compliance with section 5 of the Lease Amendment Agreement
on or before September 30, 2017, and (ii) Tenant shall not be in Default under
any Lease as of the date Tenant surrenders the entirety of the 960 Hamilton
Premises (collectively, the “960 Hamilton Early Payment Conditions”).
Notwithstanding the foregoing, if Tenant has satisfied the 960 Hamilton Early
Payment Conditions on September 30, 2017 then Landlord shall make the 960
Hamilton Early Payment not later than October  10, 2017. Notwithstanding
anything to the contrary herein, if the 960 Hamilton Early Payment Conditions
are not satisfied, Landlord shall give Tenant written notice (the “960 Hamilton
Early Payment Failure Notice”) identifying the reason(s) the 960 Hamilton Early
Payment Conditions were not satisfied.  Tenant shall have a period of
twenty-five (25) days following receipt of the 960 Hamilton Early Payment
Failure Notice to cause the 960 Hamilton Early Payment Conditions to be
satisfied, and if Tenant causes the 960 Hamilton Early Payment Conditions to be
satisfied within such twenty-five (25) day period then Landlord shall be
obligated to pay Tenant the 960 Hamilton Early Payment within ten (10) days
following the satisfaction of such conditions. Notwithstanding the foregoing, if
Tenant fails to satisfy the 960 Hamilton Early Payment Conditions, Tenant may be
entitled to receive the applicable portion of the Final Payment amount upon
satisfaction of the Final Payment Conditions upon the terms of the Lease
Amendment Agreement.



3

--------------------------------------------------------------------------------

 

 

 



For avoidance of confusion, if the 940 Hamilton Early Payment, the 1010 Hamilton
Early Payment and/or the 960 Hamilton Early Payment become payable as set forth
above, such amounts shall be payable out of the total Final Payment amount and
the Final Payment amount shall not be increased.

2.Miscellaneous. Except as otherwise expressly provided herein, all defined
terms used in this Agreement shall have the same respective meanings as are
provided for such defined terms in the Leases.  Insofar as the specific terms
and provisions of this Agreement purport to amend or modify or are in conflict
with the specific terms, provisions and exhibits of the Leases, the terms and
provisions of this Agreement shall govern and control; in all other respects,
the terms, provisions and exhibits of the Leases shall remain unmodified and in
full force and effect.  Landlord and Tenant hereby agree that (a) this Agreement
is incorporated into and made a part of each Lease, (b) any and all references
to the Leases hereinafter shall include this Agreement and (c) the Leases and
all terms, conditions and provisions of the Leases are in full force and effect
as of the date hereof, except as expressly modified and amended hereinabove.  
 If either Landlord or Tenant brings an action or proceeding to enforce the
terms hereof or declare rights hereunder, the Prevailing Party (as hereafter
defined) in any such proceeding shall be entitled to reasonable attorneys’ fees.
The term “Prevailing Party” shall include, without limitation, a party who
substantially obtains or defeats the relief sought.  Time is of the essence with
respect to each and every time period described in this Agreement.

[Signatures appear on following page]

 

4

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the day
and year first above written.

﻿

﻿

 

 

 

 

TENANT:

 

LANDLORD:

﻿

 

 

 

 

PACIFIC BIOSCIENCES OF

 

PENINSULA INNOVATION

CALIFORNIA, INC.

 

PARTNERS, LLC,

a Delaware corporation

 

A Delaware limited liability company

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

 

 

 

By: 

/s/ Ben Gong

 

By: 

/s/ Fergus O’Shea

Name:  

Ben Gong

 

Name:  

Fergus O’Shea

Title:  

VP Finance

 

Title:  

Vice President

﻿

﻿



5

--------------------------------------------------------------------------------